t c memo united_states tax_court andrew roque bosque and alma bosque petitioners v commissioner of internal revenue respondent docket nos filed date andrew roque bosque and alma bosque pro sese christina ciu and thomas r mackinson for respondent memorandum findings_of_fact and opinion vasquez judge in these consolidated cases respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties as follows year deficiency penalty sec_6662 dollar_figure dollar_figure big_number big_number the issues for decision are whether rental real_estate losses petitioners claimed on their schedules e supplemental income and loss for and are subject_to the passive_activity_loss limitations under sec_469 whether petitioners are entitled to a deduction of dollar_figure for business use of their home claimed on their schedule c profit or loss from business for abe consulting inc aci schedule c whether petitioners are entitled to a deduction of dollar_figure for rental or lease of business property claimed on their aci schedule c whether petitioners are entitled to a deduction of dollar_figure for legal and professional services claimed on their schedule c for the law offices of andrew b bosque associates law practice schedule c whether petitioners are entitled to a deduction of dollar_figure for rental or lease of business property claimed on their law practice schedule c and whether petitioners are liable for accuracy-related_penalties under sec_6662 for and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined that petitioners failed to report continued findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioners resided in san jose california when they filed their petitions in and andrew roque bosque mr bosque worked as a self-employed attorney and also performed services for abe consulting inc aci a business he organized in alma bosque mrs bosque worked full time as a nurse petitioners also owned three rental real_estate properties rental real_estate petitioners owned the following rental real_estate properties a single-family home in lathrop california lathrop property approximately hour from petitioners’ home a single-family home in sloughhouse california sloughhouse property approximately hours from petitioners’ home and continued wages of dollar_figure for petitioners did not challenge this determination in their petition or at trial and the issue is deemed conceded see rule b respondent’s determinations with respect to petitioners’ itemized_deductions and self-employment_tax are computational adjustments that will be resolved by our decisions on the primary issues mrs bosque earned wages of dollar_figure in and dollar_figure in a single-family home in reno nevada reno property over hours from petitioners’ home petitioners tried many different methods to solicit tenants they hired a real_estate agent to help them find tenants and mr bosque discussed the properties with charles hinds mr hinds the real_estate agent’s husband for hour three times a week mr bosque advertised the lathrop and sloughhouse properties on craigslist he spent hour three times a week updating the advertisements and replying to inquiries he had received lastly mr bosque visited the lathrop and sloughhouse properties once a month and posted flyers in area restaurants and businesses it took him approximately hours to drive to and from the properties and post the flyers mr bosque kept daily logs detailing the time he spent updating the craigslist advertisements replying to inquiries and visiting the lathrop and sloughhouse properties petitioners had little success renting out their properties in and as a result they suffered losses in each year and claimed the losses on their and schedules e petitioners completed the schedules e as though mr bosque petitioners introduced no evidence of any activity related to the reno property petitioners received rental income of dollar_figure for and dollar_figure for petitioners claimed rental real_estate losses of dollar_figure and dollar_figure for and respectively qualified as a real_estate_professional petitioners did not file an election with their or return to treat all interests in rental real_estate as a single rental real_estate activity pursuant to sec_469 abe consulting inc mr bosque organized aci for the purpose of recruiting individuals to become real_estate agents during he designed powerpoint presentations highlighting the benefits of becoming a real_estate agent and delivered them to his recruits at either his home or his office in milpitas california business use of home in petitioners added to their home a room which mr bosque used as an office for both aci and his law practice during the years in issue petitioners claimed on both their aci schedule c and their law practice schedule c a deduction for the business use of their home instead of apportioning the business use of their home between aci and the law practice petitioners claimed as a deduction the full amount of the business use of their home twice ie dollar_figure for aci and dollar_figure for the law practice respondent allowed the deduction claimed mr bosque’s daily log showed that he performed services for aci on occasions in and on occasion in his date entry showed that he performed services for aci from p m but no other entry showed a beginning and ending time on petitioners’ law practice schedule c but disallowed the deduction claimed on their aci schedule c rental or lease of business property petitioners claimed on their aci schedule c a deduction of dollar_figure for the rental or lease of business property respondent disallowed the deduction after petitioners failed to provide substantiation at trial petitioners admitted to having no documentation to substantiate the claimed deduction law office of andrew b bosque associates mr bosque continued to practice law in although his practice was placed in sic the back burner while he concentrated on his real_estate activities he worked out of his home and his office in milpitas meeting with clients at both locations legal and professional services in mr bosque used the services of three paralegals he did not pay his paralegals a set salary or hourly rate rather he paid them what he thought was a fair price for the work that they did and the urgency with which he needed the work completed mr bosque explained that terry johns mr johns one of his paralegals was his real_estate expert mr bosque treated his paralegals as independent contractors but did not issue forms 1099-misc miscellaneous income to them petitioners claimed on their law practice schedule c a deduction of dollar_figure for legal and professional services for the paralegal fees mr bosque paid respondent disallowed the deduction after petitioners failed to provide substantiation at trial petitioners introduced copies of checks written from the andrew b bosque associates checkbook in mr bosque wrote a total of checks to his paralegals some of the checks specified which case the paralegal had worked on while others stated paralegal fees rental or lease of business property petitioners claimed on their law practice schedule c a deduction of dollar_figure for rental or lease of business property respondent disallowed the deduction after petitioners failed to provide substantiation at trial mr bosque admitted that he did not exactly know what the deduction for rental or lease of business property pertains to and that currently petitioners did not have any documentation to substantiate it opinion the commissioner’s determinations in the notice_of_deficiency are presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrectdollar_figure see rule a 290_us_111 petitioners do not contend that sec_7491 applies in the instant cases to shift the burden_of_proof to respondent taxpayers also bear the burden of proving that they have met all requirements to be entitled to any claimed deductions rule a 503_us_79 i deductibility of rental real_estate losses taxpayers are allowed deductions for certain business and investment_expenses pursuant to sec_162 and sec_212 however sec_469 generally disallows any passive_activity_loss for the tax_year a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the year over the aggregate income from all passive activities for such year sec_469 a rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participatesdollar_figure sec_469 a real_estate_professional pursuant to sec_469 the rental activities of a taxpayer who is in the real_property business real_estate_professional are not per se passive activities but are treated as a trade_or_business subject_to the material_participation requirements of sec_469 sec_1_469-9 income_tax regs a rental_activity is any activity where payments are principally for_the_use_of tangible_property sec_469 a taxpayer qualifies as a real_estate_professional and is not engaged in a passive_activity under sec_469 if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates 750-hour service performance requirement sec_469 in the case of a joint_return the foregoing requirements for qualification as a real_estate_professional are satisfied if and only if either spouse separately satisfies the requirements id thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are not per se passive under sec_469 sec_1_469-5t temporary income_tax regs fed reg date sets forth the requirements to establish the taxpayer’s hours of participation as follows the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries we have held that the regulations do not allow a postevent ballpark guesstimate bailey v commissioner tcmemo_2001_ goshorn v commissioner tcmemo_1993_578 petitioners contend that they satisfy the sec_469 requirements of being a real_estate professionaldollar_figure mr bosque spent hours a week updating the craigslist advertisements responding to inquiries and discussing the rental properties with mr hinds he also spent hours a month driving to and from the lathrop and sloughhouse properties posting flyers in nearby businesses and checking on the properties mr bosque’s activities related to the rental real_estate properties total hours per year less than the 750-hour service performance requirement of sec_469 petitioners argue that we should consider the hours mr bosque worked for aci in our determination of whether he qualifies as a real_estate_professional assuming without deciding that aci is a real_property_trade_or_business petitioners presented minimal evidence as to how many hours mr bosque performed services for aci during and mr on brief it appears that petitioners attempt to combine their hours_of_service as mentioned supra either spouse separately must satisfy the requirements of sec_469 we dismiss the possibility of mrs bosque’s qualifying as a real_estate_professional in or she worked full time as a nurse during the years at issue and petitioners presented no evidence that would allow us to conclude that she performed more than hours of services with respect to real_property trades_or_businesses mr bosque spent hours per year updating the craigslist advertisements responding to inquiries and discussing the properties with mr hinds and hours per year visiting the lathrop and sloughhouse properties for a total of hours bosque’s daily log shows days in and day in on which he performed services for aci and only entry shows beginning and ending timesdollar_figure petitioners provided no evidence that would allow us to approximate the number of hours mr bosque performed services for aci on the remaining days on the basis of the record we conclude that petitioners have failed to show that mr bosque meets the 750-hour service performance requirement of sec_469 for the years in issue because petitioners have failed to show that mr bosque meets the 750-hour service performance requirement we hold that he is not a real_estate_professional for purposes of sec_469 and that petitioners’ rental_real_estate_activities must therefore be treated as a passive_activity under sec_469 consequently it is not necessary to address whether mr bosque spent more than percent of his time in real_property trades_or_businesses or whether he materially participated in those businesses b active_participation although we find that petitioners’ rental real_estate losses are passive_activity_losses an exception to the general_rule mr bosque’s entry on date reports that he performed services for aci from p m even if we assumed that mr bosque performed services for aci for hours on each of the other days he still falls short of the 750-hour service performance requirement that passive_activity_losses cannot currently be deducted is provided in sec_469 which provides as follows in general --in the case of any natural_person subsection a shall not apply to that portion of the passive_activity_loss or the deduction_equivalent of the passive_activity_credit for any taxable_year which is attributable to all rental_real_estate_activities with respect to which such individual actively participated in such taxable_year the sec_469 exception is limited to dollar_figure per year sec_469 the dollar_figure maximum offset however begins to phase out for taxpayers whose adjusted_gross_income agi exceeds dollar_figure and is completely phased out for taxpayers whose agi is dollar_figure or more sec_469 for this purpose agi is derived without regard to any passive_activity_loss or any loss allowable by reason of subsection c modified agi sec_469 we have said that the active_participation standard is met as long as the taxpayer participates in a significant and bona_fide sense in making management decisions or arranging for others to provide services such as repairs see madler v commissioner tcmemo_1998_112 respondent concedes that petitioners actively participated in their rental_real_estate_activities during and consequently petitioners are entitled to offset their nonpassive_income for and by dollar_figure subject_to the phase-out limitation described above ii schedule c deductions sec_162 provides there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 when taxpayers establish that they have incurred deductible expenses but are unable to substantiate the exact amounts we can estimate the deductible amounts but only if the taxpayers present sufficient evidence to establish a rational basis for making the estimates see 39_f2d_540 2d cir 85_tc_731 a aci schedule c--business use of home as a general_rule sec_280a provides that no deduction shall be allowed with respect to the business use of a dwelling_unit that is used by the taxpayer during the year as a residence however sec_280a provides an exception for certain business use of a dwelling_unit provided however that a portion of the dwelling_unit is exclusively used on a regular basis for that business_purpose petitioners claimed on both their aci schedule c and their law practice schedule c deductions for the business use of their home although mr bosque used the same room for both businesses petitioners claimed the full amount of the deduction on each business’ schedule c respondent argues that because mr bosque used the same room in the house for both businesses petitioners are entitled to only one deduction for the business use of their home respondent reasons further that since petitioners were allowed to deduct the expense for the business use of their home on their law practice schedule c they are not entitled to the deduction claimed on their aci schedule c mr bosque admitted that he used the same home_office for both his law practice and aci as respondent states on brief to allow petitioners two deductions would be to double the amount of the allowed deduction under sec_280a accordingly we sustain respondent’s determination that petitioners are not entitled to the deduction for business use of their home claimed on their aci schedule c b aci--rental or lease of business property petitioners claimed on their aci schedule c a deduction of dollar_figure for rental or lease of business property petitioners did not have any documentation to substantiate the expense they also have failed to provide evidence that would allow us to estimate a deduction under the cohan_rule discussed supra see cohan v commissioner supra pincite accordingly we sustain respondent’s determination that petitioners are not entitled to the deduction claimed on their aci schedule c for rental or lease of business property c law practice--legal and professional services petitioners claimed on their law practice schedule c a deduction of dollar_figure for legal and professional services for the fees mr bosque paid his three paralegals respondent argues that petitioners have not provided sufficient evidence to substantiate the deduction we disagree mr bosque credibly testified about the amounts of and the purposes for petitioners’ claimed deduction for legal and professional services petitioners provided copies of checks from the andrew b bosque associates checkbook made out to mr bosque’s three paralegals each check contained either a case name the words paralegal fees or both respondent also argues that petitioners have not shown that the fees paid to mr johns were paid in carrying on mr bosque’s law practice specifically respondent points out that during trial mr bosque stated that mr johns was his real_estate expert and petitioners did not provide evidence that mr bosque’s law practice handled real_estate cases we believe that the payments to mr johns by mr bosque were made in carrying on mr bosque’s law practice of the checks mr bosque wrote to mr johns contained a case name or description of a case on the facts we believe there is sufficient evidence that mr johns’ services were provided to mr bosque’s law practice accordingly we find that petitioners are entitled to the deduction for legal and professional services claimed on their law practice schedule c d law practice--rental or lease of business property petitioners claimed on their law practice schedule c a deduction of dollar_figure for rental or lease of business property at trial mr bosque admitted that he did not know what the deduction pertained to and that petitioners currently did not have documentation to substantiate the deduction accordingly we sustain respondent’s determination that petitioners are not entitled to the deduction for rental or lease of business property claimed on their law practice schedule c iii accuracy-related_penalty respondent determined that petitioners are liable for sec_6662 accuracy-related_penalties for and dollar_figure pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of percent of the portion of an respondent determined that petitioners’ underpayments for and are attributable to negligence or disregard of rules and regulations and a substantial_understatement_of_income_tax because we find that petitioners substantially understated their federal_income_tax for and we need not decide whether petitioners’ underpayments are attributable to negligence or disregard of rules or regulations see sec_6662 underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure see sec_6662 the burden of production is on respondent to produce evidence that it is appropriate to impose the relevant penalty see sec_7491 116_tc_438 respondent determined the amounts of tax required to be shown on petitioners’ and returns to be dollar_figure and dollar_figure respectively petitioners reported total_tax of dollar_figure for and zero for although we decided supra p that petitioners are entitled to the deduction for legal and professional services that respondent disallowed the rule calculation will show that petitioners substantially understated their federal_income_tax for and accordingly we find that respondent has met his burden of production the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite petitioners offered no evidence that they acted with reasonable_cause and in good_faith accordingly we hold that petitioners are liable for sec_6662 accuracy-related_penalties for and which shall be computed on the underpayments of tax computed under rule in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
